Appeal from a judgment of the Supreme Court, Erie County (Russell P Buscaglia, A.J.), rendered June 24, 2003. The judgment convicted defendant, upon a jury verdict, of criminal possession of a weapon in the third degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him after a jury trial of criminal possession of a weapon in the third degree (Penal Law § 265.02 [5] [ii]). We reject the contention of defendant that he was denied effective assistance of counsel. Defense counsel made appropriate pretrial motions, adequately cross-examined the prosecution witnesses, and gave effective opening and closing statements, and defendant was acquitted of the two most serious crimes charged in the indictment. The record thus establishes that defendant received meaningful representation (see generally People v Baldi, 54 NY2d 137,147 [1981]). Present—Pigott, Jr., PJ., Hurlbutt, Scudder, Green and Hayes, JJ.